



COURT OF APPEAL FOR ONTARIO

CITATION: Nazarinia
    Holdings Inc. v. 2049080 Ontario Inc. (JW Car Care),  2012 ONCA 652

DATE: 20120928

DOCKET: C55248

MacPherson, Armstrong and Blair JJ.A.

BETWEEN

Nazarinia Holdings Inc. and Reza Nazarinia

Applicants (Appellants)

and

2049080 Ontario Inc., (d.b.a. JW Car Care),
    Joseph Wilson and Moira Wright

Respondents (Respondents)

Jarad Heydary, David Alderson and Robert Kalanda, for
    the appellants

Derek Ronde and Julianne Rawson, for the respondents

Heard: September 26, 2012

On appeal from the order of Justice Thomas R. Lederer of
    the Superior Court of Justice, dated March 19, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The respondent raises a preliminary matter, namely, that the order being
    appealed is an interlocutory order and, therefore, must be appealed by seeking
    leave from the Divisional Court.

[2]

We agree. The order being appealed deals with unpaid costs orders from
    earlier stages of the litigation and with security for costs for the
    application. Both of these are interlocutory orders: see
Informica Inc. v.
    CGI Information Systems and Management Consultants Inc.
(2009), 97 O.R.
    161 (C.R.), at paras. 24-26.

[3]

The appeal is quashed. The respondent is entitled to its costs fixed at
    $7500 inclusive of disbursements and applicable taxes, payable forthwith.


